NOT FOR PUBLICATION                       FILED
                       UNITED STATES COURT OF APPEALS                      AUG 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT



 MOISES FORTIN MIRALDA,                               No. 14-73115

                                       Petitioner,    Agency No. A072-543-229

    v.
                                                      MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,


             Respondent.

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:          SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Moises Fortin Miralda, a native and citizen of Honduras, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and review de novo


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations in removal proceedings. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir.2005). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion by denying Fortin Miralda’s second

motion to reopen as untimely and number-barred, where it was filed over 17 years

after the agency’s final order, see 8 C.F.R. § 1003.2(c)(2), and he failed to

establish materially changed circumstances in Honduras to qualify for the

regulatory exception to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the BIA may deny

a motion to reopen for failure to establish a prima facie case for the underlying

relief sought).

      We reject Fortin Miralda’s contention that the BIA violated due process by

failing to consider evidence. See Najmabadi, 597 F.3d at 990-91 (finding the

Board adequately considered petitioner’s evidence and sufficiently announced its

decision); Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000) (“an

applicant attempting to establish that the Board violated his right to due process by

failing to consider relevant evidence must overcome the presumption that it did

review the evidence”).

      We lack jurisdiction to consider Fortin Miralda’s argument that the filing

deadline for his motion to reopen should have been equitably tolled because he


                                          2                                     14-73115
failed to raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004).

      Finally, we lack jurisdiction to review the BIA’s decision not to invoke its

sua sponte authority to reopen proceedings. See Go v. Holder, 744 F.3d 604, 609-

10 (9th Cir. 2014); cf. Bonilla v. Lynch, No. 12-73853, 2016 WL 3741866 (9th Cir.

July 12, 2016).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   14-73115